Citation Nr: 1121434	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-32 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include tension headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and S.W.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from August 2002 to December 2002 and active military service from October 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky denied service connection for residuals of a TBI, to include tension headaches.

In March 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claim for service connection for a TBI, to include tension headaches.  The Veteran contends that he incurred a TBI as the result of combat while stationed in Iraq.  Throughout the appeal, the Veteran has indicated that he was exposed to numerous blasts, including three improvised explosive devices (IEDs) and one hand grenade.  The Veteran's personnel records show that he received the Purple Heart as a result of wounds sustained in an IED explosion.

Under the law, VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  The Veteran's exposure to combat in service has been conceded due to his receipt of the Purple Heart.  Furthermore, service personnel records reflect the Veteran's receipt of the Combat Action Badge.  As the Veteran contends that he incurred a TBI during combat, the provisions requiring VA to accept a veteran's statements as to combat injuries apply to this case.  

The Board observes that, in September 2008, VA regulations regarding the handling of TBI claims were revised.  See 38 CFR § 4.124a (2008); 73 Fed. Reg. 54693-54708 (Sept. 23, 2008).  In October 2008, VA also revised the traumatic brain injury examination guidelines.  See 38 C.F.R. § 3.327; Fast Letter 08-34; Fast Letter 08-36; Training Letter 09-01.

The Veteran was afforded a VA examination for TBI in March 2009.  In reviewing the RO's examination request and the examination report, the Board observes that the examiner followed the revised traumatic brain injury examination guidelines.  Even when following the revised guidelines, the examiner did not find evidence of a current TBI residuals.  However, the examiner did diagnose the Veteran with tension headaches.  Although the examiner opined that the Veteran did not have TBI residuals, the examiner did not opine as to whether the Veteran tension headaches might be directly related to injuries sustained from IEDs in service.  Therefore, the Board finds that the examination was not adequate and that a remand is necessary for an adequate examination to determine whether the Veteran's tension headaches are related to his military service aside from being due to a TBI.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Furthermore, the Board observes that, after the March 2010 examination, the Veteran's mother and a fellow serviceman who witnessed the Veteran's being hit by two IEDs submitted statements in April 2010.  Additionally, the Veteran and his mother presented additional pertinent testimony about the Veteran's condition at the March 2011 hearing.  In light of the new information regarding the Veteran's condition since the March 2010 examination, the Board finds that a new TBI examination is necessary that takes into consideration new information about the Veteran's condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Lexington, Kentucky.  Thus, pertinent ongoing treatment records, dated from August 2010, should be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of TBI treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received at the VAMC in Lexington, Kentucky since August 2010.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran a new VA TBI examination to determine whether he has any current residuals of a traumatic brain injury sustained in service.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is specifically request to identify all residual symptoms (including all objective findings shown on evaluation and all subjective complaints) that are determined to be related to the in-service IED and grenade explosions.  The examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any claimed impairments, and any pertinent pathology found on examination, are related to the in-service injuries.  

If the examiner does not find evidence of a TBI, then the examiner is also requested to offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not, that the Veteran's tension headaches are related to his military service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

3.  Ensure that the examination report comply with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


